 



Exhibit 10.1
SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS
     This Separation Agreement and Release of All Claims (“Agreement”) between
David W. Heard (“Executive”) and Somera Communications, Inc., including any and
all affiliated companies (“Company”), sets forth the agreed upon terms and
conditions concerning the termination of Executive’s employment with Company.
These terms and conditions are as follows:
     1. Termination of Employment. By entering into this Agreement, Executive
hereby agrees and understands that his employment with Company shall terminate
effective July 1, 2006, unless such employment is extended for the Transitional
Period in accordance with Section 2(b) hereof. After the Separation Date (as
defined below), if agreed by the Company and Executive, the Executive may serve
the Company as a member of the Somera Advisory Board.
     2. Separation Pay.
     (a) In consideration for Executive entering into this Agreement, and in
resolution of all claims of Executive, including without limitation claims under
that certain Employment Agreement dated and effective as of April 20, 2004 made
by and between Company and Executive (the “Employment Agreement,” capitalized
terms used herein but not defined herein having the meanings given in the
Employment Agreement), as the result of the termination of Executive’s
employment by the Company, the Company shall pay Executive twelve (12) months
pay, $375,000. Company agrees that Executive shall be paid this separation
amount in one lump sum on the Separation Date, subject to Sections 8 and 9 and
with all other terms of this Agreement.
     (b) In addition to the amount provided in Section 2(a), if (i) prior to
July 1, 2006 the Company has entered into a definitive merger or other agreement
(“DA”) that would result in a “change of control” of the Company, (ii) prior to
July 1, 2006 the other party to the DA (“Acquirer”) has requested in writing
that Executive remain as an employee or consultant for a transitional period
(specified in such request) of up to 90 days after the execution of the DA (the
“Transitional Period”) on terms at least as favorable as the terms under which
Executive is currently employed (in being understood that Executive’s duties
shall be to assist in the transition of the change of control of the Company,
and that Executive may not be chief executive officer of the Company for some or
all of the Transitional Period) and (iii) Executive, at Executive’s option,
remains an employee or consultant of the Company to the end of the Transitional
Period (but in no event longer than 90 days after the execution of the DA), then
in addition to the amount payable under Section 2(a), the Company shall pay to
the Executive as a lump sum on the Separation Date, an additional separation
amount equal to three (3) months pay, or $93,750.
     (c) For purposes of this Agreement, the term “Separation Date” means
July 1, 2006 unless Section 2(b) is applicable, in which case, the Separation
Date means the final day of the Transitional Period or such earlier date on
which Executive’s employment terminates. If Section 2(b) is applicable and
Executive’s employment ends prior to the last day of the Transitional Period,
the Company (i) will make the payment required under Section 2(a) on the
Separation Date regardless of the reason for such termination and (ii) will make
the payment required under Section 2(b) on the Separation Date if such
termination is in circumstances described in clauses (i), (ii) or (iii) of the
first sentence of Section 7(c) (Change of Control) of the Employment Agreement.
     (d) Executive’s rights with respect to the Initial Option shall be governed
by the terms of the Employment Agreement, the Option Plan and the appropriate
Option Agreement.
     (e) Executive acknowledges the Company is not otherwise obligated to
provide Executive these amounts, and is doing so only as a term and condition of
this Agreement, including without limitation, Executives agreements in
Sections 5, 6 and 10 through 14 hereof..
     3. Final Compensation. As of the Separation Date, and except for the
obligations created by this Agreement that are due and payable after the
Separation Date, Executive shall be paid all compensation to which he is
entitled in connection with his employment with Company, including salary and
accrued vacation up to and including the Separation Date.

 



--------------------------------------------------------------------------------



 



     4. Health Insurance Coverage. Executive’s health benefits under Company’s
medical, dental, vision and other plans (the “Company Plans”) will terminate
effective as of 11:59 p.m. on the Separation Date. Upon Company ceasing to
provide Executive health benefits under the Company Plans, Executive and each
eligible dependent who constitutes a qualified beneficiary, as defined in
Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended, will be
eligible to continue coverage under the Company Plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (COBRA),
within the time period prescribed pursuant to COBRA. As additional consideration
for Executive entering into this Agreement, Company shall waive the cost for
Executive to continue Executive’s group medical coverage with Company as
provided in Section 7(a) of the Employment Agreement for a period of 12 months,
ending on the first anniversary of the Separation Date or, if earlier, the date
Executive obtains equivalent coverage elsewhere. At that time, Executive may
continue coverage under COBRA at the executive’s own expense. Except as
specifically provided herein or as otherwise required by law, Executive will not
be entitled to accrue or otherwise enjoy any Executive fringe benefits,
including, but not limited to, vacation, 401(k), life insurance or any
disability benefits following the Separation Date.
     5. Release and Discharge of Claims. In consideration for the premises and
covenants contained herein, Executive irrevocably and unconditionally releases
and discharges Company and all affiliated and related entities, and their
respective agents, officers, shareholders, Executives, subsidiaries,
predecessors, successors and assigns, from any and all claims, liabilities,
obligations, promises, causes of actions, actions, suits, or demands, of
whatsoever kind or character, known or unknown, suspected to exist or not
suspected to exist, anticipated or not anticipated, arising from or related or
attributable to Executive’s employment with Company or his separation from such
employment (“Claims”). Such Claims include, but are not limited to, claims based
upon any violation of Company’s policies and regulations or any written or oral
contract or Agreement between Company and Executive, claims based upon
employment discrimination or harassment of any kind or nature, and claims based
upon alleged violation of Title VII of the Civil Rights Act of 1964 as Amended,
42 U.S. Code section 1983, the United States or Texas Constitutions, the
Americans With Disabilities Act, the Family Medical Leave Act, the Texas
Commission on Human Rights Act, Texas Payday Law, Federal or State wage and hour
laws (including but not limited to claims relating to the date of payment of
Executive’s accrued vacation time), or any other State of Federal statutes or
laws. Executive further acknowledges that such Claims also include claims based
on the Age Discrimination in Employment Act and the Older Workers’ Benefit
Protection Act. Executive further covenants and agrees not to sue the Company
and all affiliated and related entities, and their respective agents, officers,
shareholders, executives, subsidiaries, predecessors, successors and assigns, in
connection with any of the above-mentioned Claims.
     6. General Release. Executive understands that this Agreement extends to
all claims of every nature and kind, known or unknown, suspected or unsuspected,
past, present, or future, arising from or attributable to the above-referenced
matters and disputes. Executive acknowledges that any and all rights granted him
under any Federal or State law or regulation that may limit or purport to limit
the scope of his releases hereunder, are hereby expressly waived to the maximum
extent permitted by law.
Executive further acknowledges that he is aware that after executing this
Agreement, Executive or Executive’s agents may discover claims or facts in
addition to or different from those that he now knows of with respect to the
subject matter of this Agreement, but it is Executive’s intention to release all
such claims.
     7. No Admission of Liability. The parties understand, acknowledge and agree
that this is a voluntary Agreement, and that the furnishing of consideration for
this Agreement shall not be deemed or construed at any time or for any purpose
as an admission of liability by either party, each party expressly denying
liability for any and all claims.
     8. Review of Agreement. Executive acknowledges that he has been given at
least twenty-one (21) days to review and consider this Agreement, and that he
had the right to, and was encouraged to, consult with legal counsel regarding
this Agreement.
     9. Revocation Period. Executive further acknowledges that he has been
advised that he has seven (7) days from the date this Agreement is signed to
revoke this Agreement. To be effective, the revocation must be in writing and
must be received by the Vice President of Human Resources of the Company on or
before midnight on the seventh (7th) day after this Agreement is signed.
Company’s obligation to provide any amounts or other benefits under this
Agreement does not become final and binding until the expiration of the seven
(7) day revocation period and so long as this Agreement has not been revoked
during such period.

2



--------------------------------------------------------------------------------



 



     10. Confidentiality. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Executive and Company (the “Confidentiality
Agreement”). Executive understands that the Confidentiality Agreement remains in
full force and effect. Executive shall return all Company property and
confidential and proprietary information in Executive’s possession to Company
within five (5) days of the Separation Date. Executive further understands that
the terms of this Agreement, and the negotiations hereof, shall be considered
confidential information of Company for purposes of the Confidentiality
Agreement.
     11. Return of Property. Executive represents, and acknowledges that he has
returned or will return within fifteen (15) days after the Separation Date to
Company all property of Company in his possession or under his control,
including but not limited to files, laptop computer, all related software,
office keys and credit cards; provided that Executive may retain his cellular
phone and related equipment. Executive further represents that warrants that
from and after fifteen (15) days after the Separation Date he will have no
Company properly in his possession or under his control, including hard copy or
electronically stored documents, computer disks, written policies or procedures
or other documents pertaining to any past, present or known prospective clients
of Company, and that he has not given and will not give these or similar items
to any third party, except in the course and scope of his employment with
Company.
     12. Non-competition/Non-solicitation. As further consideration for Company
entering into this Agreement and receiving payments hereunder, Executive agrees
that Executive shall continue to be bound by the terms and conditions of
Section 10 of the “Employment Agreement.” Executive agrees that a business shall
be deemed to compete with the Company if it competes with the Company in any
line of business currently conducted by the Company in the telecommunications
industry (including equipment brokerage or the providing of repair, inventory
management or other services). Executive agrees and acknowledges that
Executive’s right to receive the payments set forth in Section 2 of this
Agreement is conditioned upon Executive adhering to the provisions of Section 10
of the Employment Agreement.
     13. No Cooperation. Executive agrees that Executive will not act in any
manner that might damage the business of the Company. Executive agrees that
Executive will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company and/or any
officer, director, Executive, agent, representative, stockholder or attorney of
the Company, unless under a subpoena or other court order to do so.
     14. Non-Disparagement. Each of the Parties agrees to refrain from any
defamation, libel or slander of the other Party, and in the case of the Company,
its officers, directors, Executives, investors, stockholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns, or tortious interference with the contracts and relationships of the
other Party, and in the case of the Company, its officers, directors,
Executives, investors, stockholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns.
     15. Breach; Remedies.
     (a) Executive acknowledges that Executive’s agreements in Section 12 are
crucially important to the Company and that Company would not enter into this
Agreement in the absence of agreements. Accordingly, Executive agrees that the
breach by Executive of Section 12 of this Agreement will result in the immediate
forfeiture of all Executive’s rights under this Agreement, and the event of any
such breach, and without limiting the Company’s rights with respect to such
breach, Executive will immediately return to the Company 80% of any payment
Executive has previously received under Section 2 of this Agreement.
     (b) Executive agrees that Executive’s breach of any provision of this
Agreement will result in irreparable harm and injury to the Company, that money
damages alone will be insufficient or undeterminable, and that such breach will
entitle the Company, as a matter of right and without limitation of any other
remedy available to it, including the recovery of damages, to immediate
injunctive relief in any court of competent jurisdiction, it being intended that
all rights and remedies of the Company under this Agreement are cumulative and
nonexclusive of such other rights or remedies. Executive further agrees that
Executive will pay for any applicable attorneys’ fees and court costs incurred
by the Company if the Company is required to seek the enforcement of or to
defend the terms of this Agreement.

3



--------------------------------------------------------------------------------



 



     16. Arbitration. The parties agree that any controversy or claim arising
out of or relating to this Agreement, or any dispute arising out of the
interpretation or application of this Agreement, which the parties hereto are
unable to resolve, shall be finally resolved and settled exclusively by
arbitration as provided in the Arbitration Agreement between the Company and
Executive which is incorporated by reference herein.
     17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     18. General Interpretation. The terms of this Agreement have been prepared
by the parties to this Agreement and the language used in this Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent. This Agreement shall be construed without regard to any presumption or
rule requiring construction against the party causing such instrument or any
portion thereof to be drafted, or in favor of the party receiving a particular
benefit under this Agreement. If any term, provision, covenant or condition of
this Agreement shall be or become illegal, null, void or against public policy,
or shall be held by any court of competent jurisdiction to be illegal, null or
void or against public policy, the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected, impaired or
invalidated thereby.
     19. Entire Agreement. This Agreement, together with the Arbitration
Agreement, the Confidentiality Agreement, the Employment Agreement, and the
Insider Trading Agreement incorporated by reference herein, constitutes the
complete understanding between Company and Executive. No other obligations or
agreements shall be binding unless in writing and signed by these parties. The
parties represent to each other that they are not relying on any other agreement
or oral representations not fully expressed in this Agreement and the agreements
incorporated by reference herein. This Agreement, together with the Arbitration
Agreement, the Confidentiality Agreement, the Employment Agreement, and the
Transition Plan, incorporated by reference herein, sets forth the entire
Agreement between the parties hereto and fully supersedes any and all prior
agreements or understandings, written or oral, between the parties hereto
pertaining to the subject matter hereof.
     20. Governing Law. This Proposal will be governed by the laws of the State
of Texas (with the exception of its conflict of laws provisions). To the extent
this Agreement refers to or incorporates any agreement or provision that
purports to be governed by California law, including without limitation the
non-compete provision contained in Section 10(a) of the Employment Agreement,
such agreement or provision will, for all purposes of this Agreement, be
governed by the laws of the State of Texas (with the exception of its conflicts
of laws provisions).
THE ABOVE TERMS AND CONDITIONS ARE HEREBY AGREED TO BY THE UNDERSIGNED PARTIES.

             
Dated:   June 24, 2006
      Dated:   June 24, 2006    
 
           
COMPANY
      EXECUTIVE    
 
           
   /s/ Lynda Starnes
         /s/ David W. Heard    
 
           
By:   Lynda Starnes
      By:   David W. Heard    
Vice President, Human Resources
      President and CEO    

4